                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF LOUISIANA


    JOSHUA T. LEWIS                                                          CIVIL ACTION

    VERSUS                                                                   NO. 17-10917

    MARQUETTE TRANSPORTATION                                                 SECTION: M (5)
    COMPANY, LLC, ET AL.


                                                           ORDER & REASONS

             On February 21, 2019, defendant Marquette Transportation Company Gulf-Inland, LLC

(“Marquette”) filed a motion for partial summary judgment seeking dismissal of plaintiff’s claims

for attorney’s fees and punitive damages associated with the alleged arbitrary and capricious

failure to provide maintenance and cure.1 The motion was set for submission on March 14, 2019.2

Local Rule 7.5 of the United States District Court for the Eastern District of Louisiana requires

that a memorandum in opposition to a motion must be filed no later than eight days before the

noticed submission date. Plaintiff Joshua T. Lewis (“Lewis”), who is represented by counsel, has

not filed a memorandum in opposition to the aforementioned motion for summary judgment.

             Accordingly, because the motion for summary judgment is unopposed, and it appearing to

the Court that the motion has merit,3

             IT IS ORDERED that Marquette’s motion for summary partial judgment seeking dismissal

of Lewis’ claims for attorney’s fees and punitive damages associated with the alleged arbitrary

and capricious failure to provide maintenance and cure (R. Doc. 74) is GRANTED as unopposed,

and those claims are DISMISSED with prejudice.


																																																								
             1
          R. Doc. 74.
             2
          R. Doc. 74-9.
        3
          Marquette presents evidence that it paid all maintenance and cure due until Lewis’ treating physician, Dr.
Timothy Finney, opined that Lewis had reached maximum medical improvement. R. Docs. 74-4 to 74-6. Therefore,
Marquette could not have arbitrarily and capriciously failed to pay maintenance and cure.

                                                                  1	
	
New Orleans, Louisiana, this 29th day of March, 2019.




                                           ________________________________
                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE




                                      2	
